

115 HR 5677 IH: International Security Assistance Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5677IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Royce of California introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo revise and improve authorities relating to international security assistance, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the International Security Assistance Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Military assistance
					Sec. 101. Modification of purposes for which military sales by the United States are authorized.
					Sec. 102. Return of defense articles.
					Sec. 103. Requirements relating to exemptions for licensing of defense items.
					Sec. 104. Amendment to general provisions.
					Sec. 105. Technical amendments to Arms Export Control Act.
					Sec. 106. Sense of Congress on licensing under United States arms export control programs.
					Sec. 107. Coordination of export controls.
					Sec. 108. Extension of war reserve stockpile authority.
					Sec. 109. Peacekeeping operations and other national security programs.
					Sec. 110. Other amendments to military assistance authorities.
					Sec. 111. Transfer of excess naval vessel to Bahrain.
					Title II—Security assistance reform
					Sec. 201. List of priority countries for security assistance.
					Sec. 202. Coordinator for security assistance in priority countries.
					Sec. 203. Policies and guidance for regional bureaus of the Department of State.
					Sec. 204. Office for Security Assistance in the Department of State.
					Sec. 205. Database for security assistance.
					Sec. 206. Notification of chief of mission concurrence for support of special operations to combat
			 terrorism.
					Sec. 207. Definitions.
					Title III—Modifications of authorities that provide for rescission of determinations of countries
			 as state sponsors of terrorism
					Sec. 301. Modifications of authorities that provide for rescission of determinations of countries
			 as state sponsors of terrorism.
				
			IMilitary assistance
 101.Modification of purposes for which military sales by the United States are authorizedSection 4 of the Arms Export Control Act (22 U.S.C. 2754) is amended in the first sentence by striking internal security and inserting legitimate internal security (including for anti-terrorism purposes).
 102.Return of defense articlesSection 21(m)(1)(B) of the Arms Export Control Act (22 U.S.C. 2761(m)(1)(B)) is amended— (1)by striking (B) is not and inserting (B)(i) is not;
 (2)by striking ; and and inserting ; or; and (3)by adding at the end the following:
					
 (ii)is significant military equipment (as defined in section 47(9) of this Act) and the Secretary of State has provided prior approval of the return of such defense article from the foreign country or international organization; and.
 103.Requirements relating to exemptions for licensing of defense itemsSection 38(j) of the Arms Export Control Act (22 U.S.C. 2778(j)) is amended— (1)in the subsection heading—
 (A)by striking country; and (B)by striking to foreign countries;
 (2)in paragraph (1)(A)— (A)in the matter preceding clause (i)—
 (i)by striking a foreign country and inserting the North Atlantic Treaty Organization, any member country of that Organization, the Republic of Korea, Australia, New Zealand, Japan, or Israel;
 (ii)by inserting (except that the President may not so exempt such Organization, member country, or other country that is not eligible to acquire defense items under any other provision of law) after with respect to exports of defense items; and
 (iii)by striking the foreign country and inserting such Organization, member country, or other country; and (B)in clause (ii)—
 (i)by striking the foreign country and inserting such Organization, member country, or other country; and (ii)by striking under their domestic laws;
 (3)in paragraph (2)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i)— (I)by striking , at a minimum,;
 (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations;
 (ii)in clause (i), by striking the foreign country and inserting such Organization, member country, or other country; and (iii)in clause (ii), by striking retransfer control commitments, including securing and inserting retransfer controls that secure; and
 (B)in subparagraph (B)— (i)in the matter preceding clause (i)—
 (I)by striking , at a minimum,; (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and
 (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations; and
 (ii)in clause (iv), by striking the foreign country and inserting the member country or other country; (4)in paragraph (3)—
 (A)in the matter preceding subparagraph (A), by striking a foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); (B)in subparagraph (A), by striking that foreign country and inserting such Organization, member country, or other country;
 (C)in subparagraph (B)— (i)by striking the foreign country and inserting such Organization, member country, or other country; and
 (ii)by striking has promulgated or enacted all necessary modifications to its laws and regulations to comply and inserting has taken such actions to comply; and (D)in subparagraph (C)—
 (i)by striking a foreign country and inserting such Organization, member country, or other country; and (ii)by striking that country and inserting such Organization, member country, or other country; and
 (5)in paragraph (4)(A), by adding at the end before the period the following: that are not significant military equipment, or otherwise classified under section 121.1 of title 22, Code of Federal Regulations, or contained on the list of items controlled for reasons of missile technology under section 71 of this Act.
 104.Amendment to general provisionsSection 42(a) of the Arms Export Control Act (22 U.S.C. 2791(a)) is amended in the first sentence by inserting on a competitive basis after procurement in the United States.
			105.Technical amendments to Arms Export Control Act
 (a)Amendments relating to sales from stocksSection 21(e)(3) of the Arms Export Control Act (22 U.S.C. 2761(e)(3)) is amended— (1)in subparagraph (A)—
 (A)in the matter preceding clause (i), by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and (B)in clause (i), by striking support partnership agreement and inserting support or procurement partnership agreement; and
 (2)in subparagraph (C)(i), in the matter preceding subclause (I)— (A)by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and
 (B)by striking weapon system partnership agreement and inserting support or procurement partnership agreement. (b)Amendments relating to reportsSection 36(b)(6) of the Arms Export Control Act (22 U.S.C. 2776(b)(6)) is amended by inserting the North Atlantic Treaty Organization or before a member country.
 106.Sense of Congress on licensing under United States arms export control programsIt is the sense of Congress that, in implementing reforms of United States arms export control programs, the President should prioritize the development of a new framework to improve and streamline licensing under such programs, including by seeking to revise the Special Comprehensive Export Authorizations for the North Atlantic Treaty Organization, any member country of that Organization, or any other country described in section 36(c)(2)(A) of the Arms Export Control Act (22 U.S.C. 2776(c)(2)(A)) under section 126.14 of title 15, Code of Federal Regulations (relating to the International Traffic in Arms Regulations).
			107.Coordination of export controls
 (a)In generalThe delegation of functions by the President under the Arms Export Control Act (22 U.S.C. 2751 et seq.) to the Secretary of State should be exercised in a manner so as to achieve effective coordination with the export authorities exercised by the heads of other Federal departments and agencies, particularly the Secretary of Commerce.
				(b)Sense of Congress
 (1)In generalIt is the sense of Congress that, in order to achieve the effective coordination described in subsection (a), the Secretary of State and the Secretary of Commerce should regularly work to—
 (A)reduce the complexity of the export control authorities exercised by each Secretary; and (B)coordinate the exercise of such export control authorities with respect to items described in paragraph (2) in order to reduce as much unnecessary administrative burden as possible.
 (2)Items describedThe items described in this paragraph are— (A)items exported, reexported, or transferred to third parties;
 (B)items exported, reexported, transferred, or returned to the United States in connection with foreign military sales under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.), including—
 (i)defense articles that are not designated on the United States Munitions List; and (ii)items subject to the Export Administration Regulations; and
 (C)items designated on the United States Munitions List. 108.Extension of war reserve stockpile authority (a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2018 and inserting 2019.
 (b)Stockpiling of defense articles for foreign countriesSection 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2018 and inserting 2018, and 2019.
				109.Peacekeeping operations and other national security programs
				(a)Authority
 (1)In generalSection 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348) is amended— (A)in the first sentence, by striking The President and inserting (a) The President; and
 (B)by adding at the end the following:  (b)Assistance authorized to be appropriated under this chapter may also be used to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, including to participate in peacekeeping operations.
 (c)Assistance authorized to be appropriated under this chapter to provide assistance to friendly countries for purposes other than support for multilateral peacekeeping operations shall be subject to the requirements of section 36 of the Arms Export Control Act (22 U.S.C. 2776)..
						(2)Disarmament and reintegration
 (A)In generalNotwithstanding any other provision of law, funds authorized to be appropriated under any provision of law for peacekeeping operations may be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations.
 (B)ConsultationThe Secretary of State shall consult with the appropriate congressional committees prior to obligating or expending funds pursuant to this any provision of law described in subparagraph (A).
 (C)DefinitionIn this paragraph, the term foreign terrorist organization means an organization designated as a terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (b)NotificationThe Secretary of State shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate at least 15 days prior to obligating funds under any provision of law for peacekeeping operations.
 (c)Conforming amendmentThe heading for chapter 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2348 et seq.) is amended by adding at the end the following: and other national security programs.
 110.Other amendments to military assistance authoritiesThe Foreign Assistance Act of 1961 is amended as follows: (1)In section 506(b)(2) (22 U.S.C. 2318(b)(2)), by striking a report and inserting a report on an annual basis.
 (2)In section 516 (22 U.S.C. 2321j)— (A)in subsection (a), by striking countries and inserting countries, regional organizations, and international organizations;
 (B)in subsection (b)(1)(E), by striking countries and inserting countries, regional organizations, and international organizations; (C)in subsection (c)—
 (i)in paragraph (1), by striking recipient country and inserting recipient country or organization; and (ii)in paragraph (2), by striking other countries and inserting other countries or organizations;
 (D)in subsection (f)(2)— (i)in subparagraph (A), by striking country and inserting country or organization; and
 (ii)in subparagraph (C), by striking countries and inserting countries or organizations; and (E)in subsection (h), by striking country and inserting country and organization.
 (3)In section 622(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)), by inserting law enforcement and justice sector assistance, before military assistance,. (4)In section 656(a)(1) (22 U.S.C. 2416(a)(1)), by striking January 31 and inserting March 1.
				111.Transfer of excess naval vessel to Bahrain
 (a)Transfer by saleThe President is authorized to transfer to the Government of Bahrain the OLIVER HAZARD PERRY class guided missile frigate USS ROBERT G. BRADLEY (FFG–49) on a sale basis under section 21 of the Arms Export Control Act (22 U.S.C. 2761).
 (b)Costs of transferAny expense incurred by the United States in connection with the transfer authorized by this section shall be charged to the Government of Bahrain notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).
 (c)Repair and refurbishment in United States shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this section, that the Government of Bahrain have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that country, performed at a shipyard located in the United States, including a United States Navy shipyard.
 (d)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the three-year period beginning on the date of the enactment of this Act.
				IISecurity assistance reform
			201.List of priority countries for security assistance
 (a)Sense of CongressIt is the sense of Congress that United States security assistance is a critically important tool of United States foreign policy and the Secretary of State, acting under the direction of the President, should set foreign security assistance policy priorities related to United States security assistance.
 (b)ListThe Secretary of State, in consultation with the Secretary of Defense and the heads of other appropriate Federal departments and agencies, shall include in the annual congressional budget justification of the Department of State a list that—
 (1)those foreign countries identified by the Secretary of State as priority countries to receive security assistance; and
 (2)indicates for each country identified under paragraph (1) the policy objectives that the Secretary of State seeks to achieve with respect to the provision of such assistance.
					202.Coordinator for security assistance in priority countries
 (a)In generalThe Secretary of State shall designate an appropriately senior individual or individuals assigned to an appropriate diplomatic or consular post in each foreign country identified on the list required under section 201(b) to be responsible for—
 (1)tracking, reporting on, and coordinating security assistance and related policy for the foreign country; and
 (2)assisting in and ensuring implementation of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code.
					(b)Training
 (1)In generalThe Secretary of State shall ensure that each individual designated under subsection (a) receives the specialized training described in paragraph (2) to prepare such individual to carry out the duties described in paragraphs (1) and (2) of subsection (a).
 (2)Training describedThe Secretary of State shall establish curriculum at the George P. Schultz National Foreign Affairs Training Center to provide specialized training for individuals designated under subsection (a) to develop policy expertise relating to security assistance, including—
 (A)awareness of the full range of agencies, offices, personnel, congressional authorities and funds, and programs involved in security assistance and the respective decision-making timelines;
 (B)familiarity with models of military and police security force systems and basic knowledge of structures and forces of the region to which the individual is deployed; and
 (C)familiarity with security assistance reform and United States interagency and external resources and experts.
 (3)CoordinationThe curriculum established pursuant to paragraph (2) should be provided in coordination with the Defense Security Cooperation Agency’s Defense Institute of Security Cooperation Studies.
					203.Policies and guidance for regional bureaus of the Department of State
 (a)Policies and guidanceThe Secretary of State shall establish policies and guidance for each regional bureau of the Department of State to coordinate security assistance and related policy for foreign countries identified on the list required under section 201(b).
				(b)Coordinator for regional bureau
 (1)In generalThe assistant secretary for each regional bureau of the Department of State should designate an individual who is an officer of the regional bureau to be responsible for coordinating security assistance and related policy within the responsibilities of such regional bureau, including the integration of the foreign security assistance policy priorities established by the Secretary of State, acting under the direction of the President.
 (2)TrainingThe assistant secretary for each regional bureau of the Department of State should ensure that each individual designated under paragraph (1) for such regional bureau receives the specialized training described in section 2(b) to prepare such individual to carry out the duties described in paragraph (1).
					204.Office for Security Assistance in the Department of State
 (a)DesignationThe Secretary of State shall designate an office in the Department of State, to be known as the Office for Security Assistance, to serve as a central coordinating point for security assistance.
 (b)PersonnelThe Office of Security Assistance should include knowledgeable personnel who, as necessary, are detailed from within the Department of State’s relevant functional bureaus and personnel from the United States Agency for International Development and other relevant Federal departments and agencies.
 (c)DutiesThe Office for Security Assistance shall— (1)create, respond to, and coordinate security assistance strategies and plans, particularly in support of development of interagency country strategies by United States embassies and regular planning by regional bureaus of the Department of State;
 (2)maintain awareness of security assistance programs administered by the Department of State, the United States Agency for International Development, and other Federal departments and agencies, including managing the Department of State’s review and concurrence process under section 333 of title 10, United States Code.
 (3)convene appropriate offices and personnel required for working-level interagency coordination; and (4)ensure awareness of and making use of best practices in the design, implementation, monitoring and evaluation of security assistance.
 (d)ExceptionThe requirements of this section shall not apply if the Secretary of State certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the Department of State has established an alternative mechanism for the effective coordination of security assistance. Such certification shall describe such alternative mechanism to achieve the objectives described in this section.
				205.Database for security assistance
 (a)In generalThe President should seek to ensure that the Department of State, the Department of Defense, and other appropriate Federal agencies are able to share a common database of information that permits the identification of security assistance programs and funding by country.
 (b)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that assesses existing barriers to data sharing and exchanges that would assist in planning, assessing, and tracking security assistance.
				206.Notification of chief of mission concurrence for support of special operations to combat terrorism
 (a)In generalThe Secretary of State shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate written notice when a chief of mission has exercised concurrence with respect to the exercise of authority to provide support of special operations to combat terrorism, including, at a minimum, identification of the relevant country.
 (b)BriefingsUpon the request of a committee specified in subsection (a), the Secretary of State shall provide to such committee a briefing regarding matters within the competence of the Department of State related to the concurrence described in such subsection.
 207.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)means the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate.
 (2)Security assistanceThe term security assistance means— (A)assistance under chapter 8 (relating to international narcotics control) of part I of the Foreign Assistance Act of 1961;
 (B)assistance under chapter 2 (military assistance), chapter 5 (international military education and training), chapter 6 (peacekeeping operations), chapter 8 (antiterrorism assistance), and chapter 9 (nonproliferation and export control assistance) of part II of the Foreign Assistance Act of 1961;
 (C)assistance under section 23 of the Arms Export Control Act (relating to the Foreign Military Financing program); or
 (D)sales of defense articles or defense services, extensions of credits (including participations in credits), and guaranties of loans under the Arms Export Control Act.
					IIIModifications of authorities that provide for rescission of determinations of countries as state
			 sponsors of terrorism
			301.Modifications of authorities that provide for rescission of determinations of countries as state
			 sponsors of terrorism
 (a)Prohibition on assistance to governments supporting international terrorismSection 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) is amended— (1)in subsection (c)(2)—
 (A)in the matter preceding subparagraph (A), by striking 45 days and inserting 90 days; and (B)in subparagraph (A), by striking 6-month period and inserting 24-month period;
 (2)by redesignating subsection (d) as subsection (e); (3)by inserting after subsection (c) the following:
						
 (d)Disapproval of rescissionNo rescission under subsection (c)(2) of a determination under subsection (a) with respect to the government of a country may be made if the Congress, within 90 days after receipt of a report under subsection (c)(2), enacts a joint resolution described in subsection (f)(2) of section 40 of the Arms Export Control Act with respect to a rescission under subsection (f)(1) of such section of a determination under subsection (d) of such section with respect to the government of such country.;
 (4)in subsection (e) (as redesignated), in the matter preceding paragraph (1), by striking may be and inserting may, on a case-by-case basis, be; and (5)by adding at the end the following new subsection:
						
 (f)Notification and briefingNot later than— (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (c)(2)(A), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
 (b)Arms Export Control ActSection 40 of the Arms Export Control Act (22 U.S.C. 2780) is amended— (1)in subsection (f)—
 (A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by striking 45 days and inserting 90 days; and
 (ii)in clause (i), by striking 6-month period and inserting 24-month period; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking 45 days and inserting 90 days; and (ii)in subparagraph (B), by striking 45-day period and inserting 90-day period;
 (2)in subsection (g), in the matter preceding paragraph (1), by striking may waive and inserting may, on a case-by-case basis, waive; (3)by redesignating subsection (l) as subsection (m); and
 (4)by inserting after subsection (k) the following new subsection:  (l)Notification and briefingNot later than—
 (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (f)(1)(B)(i), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
					